Citation Nr: 0320626	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  93-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The appellant served on active duty for training from August 
16 to November 5, 1981 and had a period of annual training 
from June 25 to July 9, 1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1991 rating decision by the 
RO that denied an application to reopen claims for service 
connection for residuals of a head injury, headaches, and a 
psychiatric disability.  The RO's decision was upheld by the 
Board in a December 1994 decision.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims, which was then 
known as the United States Court of Veterans Claims  (Court).   
In an order dated in August 1996, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
proceedings consistent with the Secretary's motion.  This 
case was thereafter remanded to the RO in March 1997 and 
again in January 2001. 


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In a letter dated in November 2002, the Board informed the 
appellant of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claims, and 
of what evidence he was responsible for obtaining.  However, 
the United States Court of Appeals for the Federal Circuit 
has determined that such notice was inadequate because it 
limited the time period for submitting necessary evidence to 
30 days rather than the statutorily mandated one year.  
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).

In addition, in January 2003 the Board undertook further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  The Federal Circuit invalidated 
that regulation.  Disabled American Veterans v. Principi.  
The development has been completed.  However, in view of the 
Federal Circuit's decision, the evidence associated with the 
record in consequence of the Board's development of January 
2003 must be reviewed and considered by the RO.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should inform the appellant 
that he has one year from the date of the 
Board's November 2002 VCAA notice to 
submit evidence.

2.   The RO should readjudicate the 
appellant's application to reopen his 
claims in light of the VCAA and the 
evidence received since its August 2000 
supplemental statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


